—Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J., at suppression hearing; William Wetzel, J., at jury trial and sentence), rendered October 15, 1998, convicting defendant of robbery in the first and second degrees, and sentencing him to concurrent terms of 7 to 14 years and 3 to 9 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence. There is no basis upon which to disturb the jury’s determinations concerning identification. The evidence supports the jury’s conclusion that defendant acted with two unapprehended individuals to commit armed robbery, during the course of which one of the participants forcibly took a cellular phone from one of the complaining witnesses, which was not returned. Larcenous intent could be reasonably inferred from the totality of circumstances (see, Penal Law § 155.05 [1]; § 155.00 [3], [4]; People v Kirnon, 39 AD2d 666, 667, affd 31 NY2d 877).
Defendant’s motion to suppress identification testimony was properly denied. The showup identification was justified by its close geographical and temporal proximity to the crime and was not unduly suggestive (see, People v Duuvon, 77 NY2d 541).
We perceive no basis for reduction of sentence. Concur— Ellerin, J. P., Lerner, Saxe, Buckley and Friedman, JJ.